Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-4, 7 and 10 are pending. Claims 1-4, 7 and 10 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 06/09/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 7 and 10 in the non-final mailed 03/31/2021 is withdrawn. Applicant’s arguments filed 06/09/2021, specifically pages 4-5 of 5, are persuasive and have overcome the rejection of record.
The 102(a)(1) rejection of claims 1, and 5-7  as anticipated by ‘795 (CN1850795, Published 10-2006. All references to 795 are made to a machine translation attached to this office action) in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection of record.
The 102(a)(1) rejection of claims 1-2, 4, 6-8 and 10  as anticipated by ‘116 (CN101735116, Published 06-2010. All references to 116 are made to a machine translation attached to this office action) in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection of record.

The 103(a) rejection of claims 1-7 over ‘347 (USPatent 2,211,347, Patent date 08-1940) as evidence by Aresket 300 (down loaded from the internet 03/09/2021) in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph E. Wrkich on 06/28/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 5 is canceled.

Allowable Subject Matter
Claims 1-4, 7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘863 (EP0350863, Published 01-1990, as cited in the IDS filed 06/09/2021). 863 teaches (p. 1) the below compound. Wherein R is 10 to 15 carbons and (p. 2) R can be a branched alkyl and M is an alkali metal.

    PNG
    media_image1.png
    150
    279
    media_image1.png
    Greyscale

However, 863 does not teach the orientation of the carbons in the branched alkyl. Nor does 863 teach the alkyl arms (instant R1 and R2) having different lengths. 
Additionally, only the 15 carbon branched alkyl chain taught by 863 would have satisfied instant claim 1. The reason being, the instant lower limit of six carbons and R1 and R2 having different lengths and two carbons being required for unsaturation. Thus, the 10-14 carbons taught by 863 (p. 1) cannot be utilized to satisfy claim 1. 
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628